DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 16, 2021 has been entered.
 
Response to Amendment
The amendment to claim 1 and the addition of claim 21 in the response filed February 16, 2021 have been acknowledged. 
In view of the amendment to claim 1, the previous rejection under 35 U.S.C. 112(a) has been withdrawn.

Response to Arguments
Applicant’s arguments, filed February 16, 2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the amendment to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.  Please refer to the detailed discussion below.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
Claim 1, lines 20-21 recites “a first predetermined size” but should read “the first predetermined size.”  
Claim 21, line 4 recites “the fist” but should read “the first.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the second predetermined size” in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15 and 21are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “analyzing the part, using a magnification of at least 10X, according to a chemical cleanliness test comprising: identifying contamination areas on the part as residual spots; determining whether a first residual spot is larger than a first predetermined size; classifying, in response to determining that the first residual spot is larger than the first predetermined size, the first residual spot as an unacceptable residual spot; determining, in response to determining that the first residual spot is smaller than the first predetermined size, whether the first residual spot is adjacent to a second residual spot; determining, in response to determining the second residual spot, whether a distance between the first and second residual spots exceeds a threshold distance; classifying, in response to determining that the distance does not exceed the threshold distance, the first and second residual spots as a single residual spot; determining whether the single residual spot is larger than a first predetermined size; classifying, in response to determining that the single residual spot is larger than the first predetermined size, the single residual spot as an unacceptable residual spot; and determining the part as unacceptable for surface treatment if the part includes one or more unacceptable residual spots” amounts to an abstract idea (mental processes).  This judicial exception is not integrated into a practical application because the cleaning is just part of the data gathering and involves the abstract idea (mental processes).  The addition of “using magnification of at least 10X” is not a significant addition and amounts to adding insignificant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICOLE BLAN/Primary Examiner, Art Unit 1796